

WASHINGTON PRIME GROUP INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (“Agreement”) made as of__________,
2019 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the individual
listed as participant on the signature page hereto (the “Participant”).
Recitals
A.    The Participant is a non-employee director on the Company's Board.
B.    The Partnership has adopted the Partnership's 2019 Stock Incentive Plan
(as further amended, restated or supplemented from time to time hereafter, the
“Plan”) to provide, among others, directors of the Partnership or an Affiliate
(including the Company) with equity­based incentives to maintain and enhance the
performance and profitability of the Partnership and the Company. Capitalized
terms used herein without definitions shall have the meanings given to those
terms in the Plan unless otherwise indicated
C.    This Agreement evidences an award (the “Award”) of the number of
Restricted Stock Units specified in Section 2 of this Agreement, as approved by
the Committee.
NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Administration; Incorporation of the Plan. This Award shall be administered by
the Committee which has the powers and authority as set forth in the Plan. The
Committee will make the determinations and certifications required by this Award
as promptly as reasonably practicable following the occurrence of the event or
events necessitating such determinations or certifications. The provisions of
the Plan are hereby incorporated by reference as if set forth herein. Should
there be any conflict between the terms of this Agreement on the one hand, and
the Plan on the other hand, the terms of this Agreement shall prevail.
2.
Award.

(a)    Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Participant is hereby granted
___________________ (_______) Restricted Stock Units as of the Award Date. Each
Restricted Stock Unit represents a conditional right to receive one share of
Common Stock.
(b)    Vesting. The Restricted Stock Units granted hereunder will vest and
become nonforfeitable in full on __________, 20___ (the “Vesting Date”),
provided that the Participant does not incur a Termination of Employment (which,
for purposes of this Agreement, shall mean cessation of membership on the Board
for any reason) prior to the


1





--------------------------------------------------------------------------------




Vesting Date. Unless otherwise determined by the Board or the Committee, upon
the Participant's Termination of Employment for any reason prior to the Vesting
Date the Award, and all of the Restricted Stock Units granted hereunder, shall
be forfeited without any consideration, and the Participant shall have no
further rights thereto.
(c)    Settlement. As soon as practicable following the date of the
Participant's Termination of Employment on or following the Vesting Date (but in
no event later than the end of the calendar year in which such Termination of
Employment occurs), the Company shall deliver to the Participant one share of
Common Stock in respect of each of the Restricted Stock Units free of any
restrictions; provided, that, such Termination of Employment constitutes a
“separation from service” under Section 409A of the Code.
3.    Restrictions. Subject to any exceptions set forth in the Plan, no
Restricted Stock Unit granted hereunder may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged, in any
manner (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily and whether by operation of law or otherwise, other
than by will or by the laws of descent and distribution. Any sale, exchange,
transfer, assignment, pledge, hypothecation, or other disposition in violation
of the provisions of this Section 3 will be null and void and any Restricted
Stock Unit which is hedged in any manner will immediately be forfeited. All of
the terms and conditions of the Plan and this Agreement will be binding upon any
permitted successors and assigns. Except as provided in Section 5 of this
Agreement, a Restricted Stock Unit shall not entitle the Participant to any
incidents of ownership (including, without limitation, dividend and voting
rights) in any Share until the Participant is issued the Share to which such
Restricted Stock Unit relates pursuant to Section 2(c) hereof.
4.    Tax Representations. The Participant hereby represents and warrants to the
Company as follows:
(a)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its employees or agents.
(b)    The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s own tax liability that may arise as a
result of this Award or the transactions contemplated by this Agreement.
5.Dividend Equivalent Rights. So long as the Award is outstanding, the
Participant shall be paid dividend equivalent payments equal to the regular cash
dividends paid on the shares of Common Stock covered by this Award as if such
Shares had been delivered pursuant to such Award, irrespective of whether the
Award has vested, provided such Award shall not theretofore have been forfeited
pursuant to the terms of this Agreement. Such amounts will be paid in cash at
the same time as the applicable dividends are paid on shares of Common Stock.
For avoidance of doubt, the provisions of this Section 5 shall not apply to any
extraordinary dividends or distributions. The


2





--------------------------------------------------------------------------------




Participant will have only the rights of a general unsecured creditor of the
Company in respect of such dividend equivalent payments until paid as specified
herein.
6.Amendment. No amendment of this Agreement shall materially adversely impair
the rights of the Participant without the Participant's consent, except such an
amendment made to comply with applicable law (including Applicable Exchange
listing standards or accounting rules) or avoid the incurrence of tax penalties
under Section 409A of the Code.
7.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant's beneficiary, if applicable.
8.Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.
9.Severability; Entire Agreement. If any provision of the Plan or this Agreement
is finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision will be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions will not be affected thereby; provided that if any of such provision
is finally held to be invalid, illegal, or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and this Agreement contain the entire agreement of the
parties with respect to the subject matter thereof and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter thereof.
10.Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without regard to
the principles of conflict of laws. Venue for a dispute in respect of this
Agreement shall be the federal courts located in Columbus, Ohio.
11.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement.
12.Section 409A. The amounts payable under this Agreement are intended to avoid
the incurrence of tax penalties under Section 409A of the Code. This Agreement
shall in all respects be administered in accordance with Section 409A of the
Code. Each payment under this Agreement shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may the Participant,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Notwithstanding anything herein to the contrary, in the
event that the Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of


3





--------------------------------------------------------------------------------




Termination), amounts that constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code that would otherwise be payable
and benefits that would otherwise be provided hereunder during the six-month
period immediately following the Participant's separation from service shall
instead be paid, with interest in the case of cash payments (calculated at the
applicable federal rate) determined as of the separation from service, or
provided on the first business day after the date that is six months following
the Participant's separation from service; provided that, if the Participant
dies following the Participant's separation from service and prior to the
payment of the any amounts delayed on account of Section 409A of the Code
hereunder, such amounts shall be paid to the personal representative of the
Participant's estate within thirty (30) days after the date of the Participant's
death.
[SIGNATURES ON THE FOLLOWING PAGE]


4





--------------------------------------------------------------------------------





IN W ITNESS WHEREOF, the undersigned have caused this Agreement to be executed
as of the ____th day of _______, 20___.
WASHINGTON PRIME GROUP INC., an Indiana corporation


By:____________________________
Name: ______________________
Title:_______________________


WASHINGTON PRIME GROUP, L.P., an Indiana limited partnership


By: Washington Prime Group Inc., an Indiana corporation, its sole general
partner


By:____________________________
Name: _________________________
Title:__________________________


PARTICIPANT:


Signature:____________________________
Print Name: ____________________________






5



